Title: John Adams to John Quincy Adams, 28 April 1782
From: Adams, John
To: Adams, John Quincy


     
      My Child
      
       Amsterdam, 28 April 1782
       
      
     
     Yours of March 20/31 I have received.
     I am well pleased with your learning German for many Reasons, and principally because I am told that Science and Literature flourish more at present in Germany than any where. A Variety of Languages will do no harm unless you should get an habit of attending more to Words than Things.
     But, my dear Boy, above all Things, preserve your Innocence, and a pure Conscience. Your morals are of more importance, both to yourself and the World than all Languages and all Sciences. The least Stain upon your Character will do more harm to your Happiness than all Accomplishments will do it good.—I give you Joy of the safe Arrival of your Brother, and the Acknowledgment of the Independance of your Country in Holland. Adieu.
    